Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
Applicant argues that Gelinotte does not disclose an open storage and a closed storage at a game table and does not make any determinations regarding a transfer between the game table and a cage. Examiner respectfully disagrees as can be seen in the rejection below, Gelinotte discloses an open storage (i.e. chip tray) and a closed storage (i.e. chip recycler) at a game table and does make determinations regarding a transfer between the game table and a cage (i.e. alerting casino staff if table inventory levels have risen above/fallen below the casino’s desired par level amounts), [0017], [0019]. OH is provided as an alternative rejection relating to an open storage and a closed storage a game table and does make determinations regarding a transfer between the game table and a cage

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 43-50 are rejected under 35 U.S.C. 102(2) as anticipated by Gelinotte et al (US 2013/0316797 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Gelinotte et al (US 2013/0316797 A1) in OH (US 2016/0284160 A1).
43. Gelinotte discloses system comprising: 
an open storage (i.e. tray area 20: Fig. 1)  at a game table of a casino, wherein the open storage is open so that, in each of a plurality of games, a dealer is able to (a) insert into the open storage those of a first plurality of gaming chips that are a losing player's wagered chips that have been collected from the losing player and (b) remove from the open storage those of the first plurality of the gaming chips that are to be paid to a winning player based on the winning player's wagered chips [0005], [0011]; 
a closed storage (i.e. chip recycler and storage 45: Fig. 1) at the game table including an opening and closing mechanism and in which a second plurality of the gaming chips can be stored with which to be able adjust a quantity of the first plurality of the gaming chips in the open storage when proceedings of any one or more of the plurality of games cause an excess of the first plurality of the gaming chips or a deficiency in the first plurality of the gaming chips, wherein the opening and closing mechanism controls the closed storage to open to enable the adjustment of the quantity and controls the closed storage to otherwise be in a closed state (i.e. dealer can adjust/reload a quantity of chips in the chip tray area with chips from the chip recycler/storage), [0012], [0016]; 
at least one chip reader, wherein the at least one chip reader is configured to read chip identification (ID) codes of the first plurality of the gaming chips in the open storage at the game table and the second plurality of the gaming chips in the closed storage at the game table [0013]; and 
a controller, wherein the controller is configured to repeatedly determine at least one total number or amount of the gaming chips at the gaming table using the at least one chip reader, and, based on the determined total number or amount, determine whether and/or how transfers should occur between the game table and a cage at which the gaming chips of the casino are managed, such that: when the gaming chips at the game table are excessive, one or more of the gaming chips at the game table are transferred to a cage at which the gaming chips of the casino are managed; and when there is a deficiency in the gaming chips at the game table, one or more gaming chips are transferred from the cage to the game table (i.e. the total money management system tracks all chip movements as well as determine total number or amount of chips at the gaming table [0017], [0019], alerts a casino staff if table inventory levels have risen above/fallen below the casino’s desired par level amount [0046] and can automate table fills and credits while synchronizing these transactions with chips coming in and going out of the fill bank [0053]).
Alternatively, OH discloses a casino management system comprising a chip tray (220: Fig. 2) that stores a first plurality of gaming chips at the gaming table for gaming activities [01111]-[0112], a closed storage (314: Fig. 3) for storing a second plurality of gaming chips and a controller that provides instructions to fill or withdraw gaming chips at the gaming table from the casino cage when the chips are insufficient or excessive on the corresponding casino table [0118]-[0119], [0063]. It would have been obvious to a person of ordinary skill in the art to modify Gelinotte with OH and would have been motivated to do so to provide an alternative method for filling/withdrawing insufficient or excessive gaming chips on the corresponding casino table.
44. Gelinotte discloses the system according to claim 43, wherein the controller is configured to output whether a change in a first of the at least one total number or amount of the gaming chips, which is in the closed storage, and a change in a second of the at least one total number or amount of the gaming chips, which is in the cage, are consistent with each other (i.e. all the chips are tracked and the casino management is alerted when specified incident occurs which can include inconsistencies), [0017], [0020], [0043], [0060]-[00064].
45. Gelinotte discloses the system according to claim 43, wherein the controller is configured to output whether a change in a first of the at least one total number or amount of the gaming chips, which is in the closed storage, and a change in a second of the at least one total number or amount of the gaming chips, which is in the open storage, are consistent with each other (i.e. all the chips are tracked and the casino management is alerted when specified incident occurs which can include inconsistencies), [0017], [0020], [0043], [0060]-[00064].
46. Gelinotte discloses the system according to claim 43, wherein the closed storage implicitly includes a lock by which removal of the second plurality of gaming chips from the closed storage is prevented [0016].
47. Gelinotte discloses the system according to claim 43, wherein the controller is configured to: determine a change in a first of the at least one total number or amount of the gaming chips, which is in the closed storage, by periodically monitoring the chips ID codes of the gaming chips at the game table; and output the first of the at least one total number or amount in response to the controller determining an occurrence of the change [0017], [0019].
48. Gelinotte discloses a gaming chip managed by the system of claim 43 [0013].

49. Gelinotte or Gelinotte in view of OH discloses a gaming chip management method that manages gaming chips used for a game on a gaming table of a casino, wherein each of the gaming chips has a unique chip identification (ID) code, the method comprising: collecting one or more of the gaming chips that are wagered by losing players to an open storage; paying one or more of the gaming chips from the open storage to a winning player based on the winning player's wagered chips; moving one or more of the gaming chips from the open storage to a closed storage when proceedings of the game cause an excess of the gaming chips; moving one or more of the gaming chips from the closed storage to the open storage when the proceedings of the game cause deficiency in those of the gaming chips that are in the open storage; reading the unique chip ID codes of the gaming chips to determine at least a total number or amount of the gaming chips at the gaming table by using an ID reader; and based on the determined total number or amount: transferring one or more of the gaming chips from the gaming table to a cage at which the gaming chips of the casino are managed; and transferring one or more of the gaming chips from the cage to the closed storage as similarly discussed above.

50. Gelinotte or Gelinotte in view of OH discloses a gaming chip management system for managing one or more of a plurality of gaming chips of a casino used for games on a gaming table, wherein (a) each of the gaming chips has a chip identification (ID) code, (b) one or more of those of the gaming chips that are at the gaming table are transferred to a cage, at which the gaming chips of the casino are managed, when those of the gaming chips that are at the gaming table are excessive, and (c) one or more of the gaming chips that are in the cage are transferred to the gaming table when there is a shortage of the gaming chips at the gaming table, the gaming chip management system comprising: a chip tray at the gaming table from which one or more of the gaming chips can be paid by a dealer to a winning player based on the winning player's wagered chips and into which one or more of the gaming chips, which are wagered by a losing player, can be collected by the dealer; and at least one chip reader, wherein the at least one chip reader is configured to read the chip ID codes of those of the gaming chips that are transferred from the cage when placed at a predetermined position of the gaming table before being filled into the chip tray as similarly discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715